Stiegman v Barden & Robeson Corp. (2018 NY Slip Op 04864)





Stiegman v Barden & Robeson Corp.


2018 NY Slip Op 04864


Decided on June 29, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 29, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., DEJOSEPH, NEMOYER, AND WINSLOW, JJ.


519 CA 17-01685

[*1]GARY STIEGMAN, PLAINTIFF-APPELLANT-RESPONDENT,
TvHE BARDEN & ROBESON CORPORATION, INDIVIDUALLY AND DOING BUSINESS AS BARDEN HOMES, B & H CARPENTRY, DEFENDANTS-RESPONDENTS-APPELLANTS, ET AL., DEFENDANTS. (APPEAL NO. 1.) 


BROWN CHIARI LLP, BUFFALO (BRIAN R. HOGAN OF COUNSEL), FOR PLAINTIFF-APPELLANT-RESPONDENT. 
RUPP BAASE PFALZGRAF CUNNINGHAM LLC, BUFFALO (THOMAS P. CUNNINGHAM OF COUNSEL), FOR DEFENDANT-RESPONDENT-APPELLANT THE BARDEN & ROBESON CORPORATION, INDIVIDUALLY AND DOING BUSINESS AS BARDEN HOMES. 
OSBORN, REED & BURKE, LLP, ROCHESTER (JEFFREY P. DIPALMA OF COUNSEL), FOR DEFENDANT-RESPONDENT-APPELLANT B & H CARPENTRY. 

	Appeal and cross appeals from an order of the Supreme Court, Niagara County (Frank Caruso, J.), entered December 13, 2016. The order, among other things, denied plaintiff's motion for partial summary judgment and denied in part the cross motions of defendants The Barden & Robeson Corporation, individually and doing business as Barden Homes and B & H Carpentry seeking summary judgment. 
It is hereby ORDERED that said appeal and cross appeals are unanimously dismissed without costs.
Same memorandum as in Stiegman v The Barden & Robeson Corp. ([appeal No. 2] — AD3d — [June 29, 2018] [4th Dept 2018]).
Entered: June 29, 2018
Mark W. Bennett
Clerk of the Court